DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yue Xu on March 11, 2021.

(Currently Amended) A joint of a copper terminal and an aluminum wire, wherein, the copper terminal is divided into a connecting part and a functional part connected to the connecting part, and an aluminum wire core of the aluminum wire is connected to the connecting part of the copper terminal; the aluminum wire core extends or does not extend to the functional part; the joint of the copper terminal and the aluminum wire has a welding zone, and an area of the connecting part of the copper terminal, and a thickness of the metal spacer layer is 3 µm to 5000 µm in a radial direction of the aluminum wire core.


Allowable Subject Matter
Claims 1, 2, 4-15, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the important feature being “the joint of the copper terminal and the aluminum wire has a welding zone, and an area of the welding zone is at least 1% of an area of an overlapping zone of the aluminum wire and the copper terminal; and a metal spacer layer is arranged between the aluminum wire core and the connecting part of the copper terminal, and a thickness of the metal spacer layer is 3 µm to 5000 µm in a radial direction of the aluminum wire core.” Therefore claims 1, 2, 4-15, and 19-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art:
Shaffer (US 4,890,384) teaches a joint of a copper terminal (300) and an aluminum wire (304), wherein, the copper terminal (300) is divided into a connecting part and a functional part connected to the 

Shaffer does not teach an area of the welding zone is at least 1% of an area of an overlapping zone of the aluminum wire and the copper terminal; and a metal spacer layer is arranged between the aluminum wire core and the connecting part of the copper terminal, and a thickness of the metal spacer layer is 3 µm to 5000 µm in a radial direction of the aluminum wire core.

Lehmann (US 2013/0199841) teaches a joint of a copper terminal (2) and an aluminum wire (4), wherein, the copper terminal (2) is divided into a connecting part (7) and a functional part (6) connected to the connecting part (7), and an aluminum wire core (4) of the aluminum wire (4) is connected to the connecting part (7) of the copper terminal (2); the aluminum wire core (4) extends or does not extend to the functional part (7, figure 3); the joint of the copper terminal (2) and the aluminum wire (4) has a welding zone (L, figure 3), and a metal spacer having a thickness of the metal spacer layer is 3 µm to 5000 µm.

Lehmann does not teach and an area of the welding zone is at least 1% of an area of an overlapping zone of the aluminum wire and the copper terminal; and a metal spacer layer is arranged between the aluminum wire core and the connecting part of the copper terminal; and a metal spacer having a thickness of the metal spacer layer is 3 µm to 5000 µm in a radial direction of the aluminum wire core.


Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed February 12, 2019, with respect to claim 2 have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 1 has been withdrawn. The applicant argue that “Kovacs discloses a welding method for welding a cable to a terminal…and making at least one welding connection (28) between the multiple strands (16) and the terminal by applying at least one pulse of a laser onto the end section (17) of the cable.  All of the multiple strands (16) in the end section (17) of the cable (15) and maximum 50% of the cross section of the terminal (10) are melted.  However, Kovacs fails to disclose or teach providing a metal spacer layer between the multiple strands (16) and the insulating sheath, not to mention the thickness of the metal spacer layer. Thus, Kovacs at least fails to disclose or teach the feature "a thickness of the metal spacer layer is 3 pm to 5000 pm" as recited in claim 1 of the present application… If the thickness of the metal spacer layer is less than 3 pm, an atomic collision will be generated between copper terminal and the aluminum wire during magnetic induction welding, the metal spacer layer can be easily destroyed by the copper terminal and the aluminum wire, which allows copper to come into contact with aluminum, which causes the metal spacer layer failing to separate the two metals. When the thickness of the metal spacer layer is greater than 5000 in, the conductivity of most of materials of the metal spacer layer is not as good as that of the metal such as copper and aluminum, and thus the large thickness of the metal spacer layer will lead to an increase in the voltage drop of the welded joint (pages 3 and 4 of the Applicant’s Arguments).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847               
/William H. Mayo III/Primary Examiner, Art Unit 2847